On petition to modify or clarify our opinion filed here on April 30, 1940, it is pointed out that we inadvertently used the following language:
"But if a distributor of its products sold the same at retail, even though it sold no other class of merchandise, such distributor would come within the purview of subdivision 'A' of Section 4 of the Act but not under subdivision 'B' of that section.
"The provisions of paragraph (f) of Section 2 of the Act exclude the complainant from the operation of subdivision 'B,'supra."
This language should be stricken from the opinion because the exemption provided in paragraph "f" of Section 2 of Chapter 16848 exempts bakery products from the provisions of subdivision "B" of Section 4 of the Act only "when sold by the producer or manufacturer thereof."
It is, therefore, ordered that the Clerk of this Court strike the above quoted language from said opinion, and petition for rehearing be denied.
So ordered.
TERRELL, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur. *Page 691 
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.